Citation Nr: 0428067	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  02-20 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a fracture of the left great toe.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran served on active duty from December 1975 to 
September 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran testified before the undersigned at a hearing 
held at the RO in June 2004.

In a January 2002 rating decision, the RO granted service 
connection for a right great toe disorder, and denied service 
connection for a left great toe disorder.  In an August 2002 
rating decision, the RO determined that clear and 
unmistakable error existed in the January 2002 rating 
decision, in that VA had intended in that decision to grant 
service connection for a left great toe disability, and to 
deny service connection for a right great toe disorder.  The 
August 2002 rating decision revised the January 2002 rating 
decision to reflect that service connection was warranted for 
residuals of a left great toe fracture and denied for 
residuals of a right great toe fracture.  The veteran has not 
expressed disagreement with the August 2002 rating decision 
with respect to the denial of service connection for right 
great toe disability.

FINDING OF FACT

The residuals of a fracture of the left great toe are 
manifested by pain without severe symptoms equivalent to 
amputation of the toe or of limitation of motion or 
functional loss due to pain, weakness, or fatigue, and 
neither malunion nor nonunion is shown by X-ray. 

CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of a fracture of the left great toe have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5283 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided the veteran 
pre-RO-adjudication, VCAA notice in a letter, dated in July 
2001, in connection with his claim for service connection.  
The claim was thereafter adjudicated in January 2002.  The 
veteran then appealed the initial rating of the disability 
following the initial grant of service connection, raising a 
new issue. 

Under 38 U.S.C. § 5103(a), VA must notify a claimant of the 
evidence necessary to substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the RO 
must take development or review action it deems proper and 
issue a statement of the case if the action does not resolve 
the disagreement either by grant of the benefit sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim for which VA has already 
given § 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, as here, § 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.   
VAOPGCPREC  8-2003.  For this reason, further VCAA notice is 
not required. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  All relevant and available sources 
identified by the veteran were obtained by the RO.  The 
record contains the veteran's service medical records, the 
report of an August 2002 VA examination, several statements 
by the veteran, and the transcript of the veteran's testimony 
at the hearing in June 2004.  Also, the veteran had submitted 
a signed form authorizing VA to obtain medical records for 
him, but he failed to identify the source.  The RO then 
attempted to contact the veteran several times for 
clarification, but the veteran did not provide further 
information.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected residuals of a left great toe 
fracture.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

As noted in the Introduction, the veteran's period of service 
ended in September 1979.  In an August 2002 rating decision, 
the RO corrected an earlier rating decision to grant service 
connection for residuals of a fracture of the left great toe 
and assigned a non-compensable rating under Diagnostic Code 
5283 and the rating has remained in effect and unchanged 
since then. 

Service medical records show that the veteran sustained a 
fracture to the distal aspect of the proximal phalanx of the 
left great toe, which involved a displaced fragment.  He was 
placed in a short leg walking cast and ordered to light duty 
for several weeks.  The remainder of the service medical 
records, including records associated with his subsequent 
service in the U.S. Naval Reserves, are silent for any 
further complaints regarding the left great toe.  Naval 
Reserve re-enlistment examinations in July 1981 and February 
1983 note that the fracture was healed without sequelae.

In several statements in support of the claim, the veteran 
stated that the fracture had not been properly set and that 
the toe was now frozen in place and that he had to wear shoes 
that were larger than usual.

On VA examination in August 2002, the veteran complained of 
constant pain affecting the great toe.  He reported using 
non-prescription medications without significant relief of 
his symptoms.  The veteran reported experiencing flare-ups of 
pain without any precipitating or alleviating factors about 
three times a week, which lasted about five minutes.  He 
reported that during these flare ups he needed to rest his 
feet until the pain subsided.  The examiner noted that no 
corrective shoes or assistive devices were required or used 
by the veteran, and the veteran denied any limitations on his 
job.  The pertinent finding was full range of motion against 
strong resistance.  The toe was not painful or swollen.  The 
examiner was unable to reproduce any pain with motion 
testing.  No neuromas were evident, and the examiner noted 
that there was no objective evidence of toe pain, weakness or 
instability.  The veteran's gait was described as normal and 
there were no findings suggestive of abnormal weight bearing.  
The veteran exhibited normal posture with standing, 
squatting, supination, pronation and rising onto his toes and 
heels.  No hallux valgus or other foot abnormality was 
present.  X-ray studies of the left foot were negative for 
any abnormality.  The examiner concluded that the veteran had 
only subjective residuals of a fractured great toe.

At the hearing in June 2004, the veteran testified that his 
toe was frozen in place without the ability to move it.  He 
described two types of pain affecting the toe, the first as a 
dull ache, which was present constantly, and the second type 
was a sharp pain over the whole foot, which occurred about 
twice a week.  The veteran testified that his job required no 
unusual physical exertion, but that when his flare-ups 
occurred, he tended to focus more on the pain than on his 
work.  He stated that he has not lost any time from work on 
account of his service-connected disability.  The veteran 
testified that he is unable to walk as far as he had in the 
past, that his gait has been affected, and that he 
experienced swelling in the foot on occasion.  He also 
testified that he has had to wear shoes, which were longer 
and wider than usual.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

In the case of an initial rating, as here, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, under 
38 C.F.R. § 4.40, lack of normal endurance, functional loss 
due to pain, and pain on use and during flare-ups 


are factors to be considered.  Under 38 C.F.R. § 4.45, 
weakened movement, excess fatigability, and incoordination 
are also to be considered.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In every instance where the schedule does not provide a zero 
percent rating under a diagnostic code, a zero percent rating 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31. 

The RO rated the left great toe under Diagnostic Code (DC) 
5283.  Under DC 5283, a 10 percent rating is warranted for 
moderate malunion or nonunion of the tarsal or metatarsal 
bones.  A 20 percent rating is warranted for moderately 
severe malunion or nonunion of the tarsal or metatarsal 
bones, and a 30 percent rating is warranted for severe 
malunion or nonunion of the tarsal or metatarsal bones.  

Other applicable diagnostic codes provide a 10 percent rating 
for amputation of the great toe without metatarsal 
involvement and a 30 percent rating for amputation with 
removal of metatarsal head.  Diagnostic Code 5171.

A 10 percent rating is warranted for hallux valgus if severe 
and equivalent to amputation of the great toe or with 
resection of the metatarsal head.  Diagnostic Code 5280.  A 
10 percent rating is warranted for moderate foot injury.  
Diagnostic Code 5284.

The evidence of record discloses that the veteran sustained a 
fracture to his left great toe, which required casting, but 
not surgery or amputation.  His toe was described as healed 
and without any sequelae of the fracture on service 
examinations in July 1981 and February 1983, and an August 
2002 X-ray study of 
the left foot was negative for any abnormality, including 
malunion or nonunion of the tarsals or metatarsals.  At the 
August 2002 VA examination, there was exhibited full range of 
motion without pain on manipulation, weakness, or 
instability.  

Although the veteran contends that the toe is immobile, 
immobility is not supported by the medical evidence, which 
demonstrates full range of motion without functional loss due 
to pain or weakness.  Moreover, the veteran's gait was 
described as normal without any abnormal weigh-bearing 
pattern.  While the veteran testified about constant aching 
pain and acute sharp pain, there was no objective evidence of 
pain on VA examination. 

In the absence of X-ray evidence of malunion or nonunion of 
the tarsals or metatarsals, the criteria for a 10 percent 
rating under DC 5283 have not been met. Also, in the absence 
of metatarsal resection or severe symptoms equivalent to 
amputation of the toe, the criteria for a 10 percent rating 
under DC 5280 are not met.  And in the presence of full range 
of motion and the lack of objective evidence of functional 
loss due to pain, weakness, or fatigue, the residuals of the 
fracture do not approximate or equate to the criteria for a 
10 percent rating for amputation of the toe under DC 5171.  
And the criteria for a 10 percent rating for moderate foot 
impairment under DC 5284 have not been met as there is no 
evidence of an abnormal gait or abnormal weigh bearing 
pattern.  

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and referral for an extra-schedular 
rating is not warranted.  38 C.F.R. § 3.321(b)(1). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an initial compensable 
rating for residuals of a fracture of the left great toe at 
any time since the initial grant of service connection.  
38 U.S.C.A. § 5107(b). 


ORDER

An initial compensable rating for residuals of a fracture of 
the left great toe is denied.


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



